DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive. The Watanabe reference still applies albeit in modified form as necessitated by amendment.
Applicant asserts in the Remarks that Watanabe fails to disclose varying driving time of the air blower based on the oxygen distribution state. The Office concurs with this position. However, the Office takes the position that the distinction is obvious. Watanabe disclose flow rate modification based on oxygen distribution state. Operating a fixed flow rate blower at different time lengths is akin to operating a variable flow rate blower at different rates for a fixed time. The Applicant has not established that this distinction leads to any meaningful differences or unexpected results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2008/0026264 A1).
Regarding claim 1, Watanabe discloses a method comprising: using a controller to measure an air flow rate supplied to stack of fuel cells, and when a fuel cell stop 
Regarding claim 2, Watanabe does not disclose a flow sensor but a flow sensor would be necessary—and thus inherent—to measure/determine the flowrate of the air in Watanabe (paragraphs 98-100).
Regarding claims 4-6, Watanabe discloses the oxygen distribution state is determined based on calculating air supplied over time against a reference value to determine whether oxygen is distributed (paragraph 91).
Regarding claim 7, Watanabe discloses using current to estimate oxygen consumption amount and determining the oxygen distribution state based on oxygen consumed and supplied over time (paragraph 88).
Regarding claims 8 and 9, Watanabe discloses adjusting and terminating air supply based upon the distribution of the air to the cells (paragraph 29).
Regarding claim 10, Watanabe discloses running the air pump at a predetermined speed and modifying the air flowrate based on oxygen distribution (paragraphs 98-100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725